Citation Nr: 0605152	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-05 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Whether new and material evidence to reopen the veteran's 
claim for service connection for lumbar spine disabilility 
has been received; and, if so, whether entitlement to service 
connection for the disability is established.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to May 
1979.

In a June 2001 decision, the RO denied the veteran's original 
claim for service connection for lumbar spine disability, 
then characterized as post traumatic lumbar facet syndrome.  
The veteran was notified of the denial of the claim later 
that same month, but did not appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a December 2002 rating decision 
in which the RO denied the veteran's petition to reopen the 
claim for lumbar spine disability.  The veteran filed a 
notice of disagreement (NOD) in April 2003, and the RO issued 
a statement of the case (SOC) in December 2003.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in February 2004.

In August 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge; a transcript of that 
hearing is of record.  During the hearing, the veteran 
requested, and the undersigned granted, a 60-day abeyance 
period within which to submit additional evidence.  In 
October 2005, the veteran submitted to the RO a copy of VA 
outpatient medical records, which the RO subsequently 
forwarded to the Board in December 2005.  Although not 
accompanied by a signed waiver of RO jurisdiction, in view of 
the Board's favorable disposition of the request to reopen-
on the basis of such evidence, as explained below-the 
veteran is not prejudiced by the Board's consideration of the 
additionally received evidence, in the first instance.  

The Board decision granting the veteran's petition to reopen 
the claim for service connection for lumbar spine disability 
is set forth below.  The claim for service connection for 
post traumatic lumbar facet syndrome, on the merits, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the veteran's petition to reopen the claim for 
service connection  has been accomplished.  

2.  In a June 2001 rating decision, the RO denied the 
veteran's claim for service connection for back disability, 
then characterized as post traumatic lumbar facet syndrome; 
although the RO notified him of this denial later that month, 
the veteran did not initiate an appeal.  

3.  Additional evidence associated with the claims file since 
the RO's June 2001 denial was not previously before agency 
decision makers, and relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for lumbar spine disability.


CONCLUSION OF LAW

1.  The June 2001 RO decision that denied the veteran's claim 
for service connection for lumbar spine disability, then 
characterized as post traumatic lumbar facet syndrome, is 
final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2005).

2.  Since the June 2001 RO decision, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for lumbar spine disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for 
lumbar spine disability, the Board finds that all 
notification and development action needed to render a fair 
decision on this aspect of the appeal has been accomplished.  

II.  Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004).

As indicated above, the veteran's claim for service 
connection for lumbar spine disability has previously been 
considered and denied, most recently, in a June 2001 rating 
decision.  As the veteran did not appeal that decision, it is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  The veteran sought to 
reopen his claim for service connection for lumbar spine 
disability in December 2002.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
June 2001 RO decision.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the June 2001 decision, the RO denied the veteran's claim 
for lumbar spine disability-then characterized as post 
traumatic lumbar facet syndrome-because the medical evidence 
failed to show that the veteran had a current back 
disability.  Furthermore, in-service back problems were 
considered to be acute and transitory in nature, with no 
relation to subjective findings in a February 1998 VA 
examination, eighteen years after service.  At the time of 
the June 2001 decision, the evidence of record included the 
veteran's service medical records; the report of a November 
1979 VA examination; and the report of a February 1998 VA 
examination.

In the December 2002 decision, the RO denied the veteran's 
petition to reopen his claim for service connection for 
lumbar spine disability on the basis that new and material 
evidence had not been submitted.  In addition to the service 
medical records and the November 1979 and February 1998 VA 
examination reports of record at the time of the RO's June 
2001 decision, evidence before the RO included VA medical 
records dated from January 2002 to November 2002.  A June 
2002 VA outpatient record reflects that the veteran provided 
a history of low back pain since 1981, possibly as a result 
of a fight or an engine lifting incident.  The impression was 
chronic low back pain and degenerative joint disease.  The RO 
found that although the VA outpatient records were new, they 
were not material in that they did not establish that a 
chronic back condition was incurred in or aggravated by 
service.
 
Since the RO's denial, the veteran has submitted directly to 
the Board a September 2005 VA medical treatment record 
reflecting the veteran's history, on June 19, 2002, of back 
pain as a result of an engine lifting incident or a fight, 
and the attending physician's comment that either of these 
situstions could have resulted in the back condition that he 
has at this time.  
 
The Board finds that the aforementioned medical evidence-
specifically., the September 2005 medical record-provides a 
basis for reopening the claim for service connection for 
lumbar spine disability.  At the time of the June 2001 
decision, there was no medical evidence of current back 
disability, or evidence relating such disability to the 
veteran's period of service.  However, the additionally 
received September 2005 VA opinion suggests a possible nexus 
between current degenerative joint disease-a specific 
disability-and service.  This evidence is new in that it was 
not previously before agency decision makers at the time of 
the June 2001 decision, and is not cumulative or duplicative 
of evidence previously considered.  This opinion is material, 
as it constitutes evidence which, by itself or when 
considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the claim, 
i.e., current disability and nexus to service; hence, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for lumbar spine 
disability.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.   See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for lumbar spine 
disability has been received, the appeal is granted.


REMAND

The Board finds that further RO action is needed before the 
claim for service connection for lumbar spine disability is 
adjudicated on the merits.

As indicated above, although the record now includes a 
September 2005 opinion linking a current lumbar spine 
disability one of two in-service events, the Board points out 
that that opinion is speculative, and the basis for the 
opinion-other than the veteran's self-reported history-is 
unclear.  This may be significant in this case,  since one of 
two reported incidents-the engine lifting accident-is not 
documented in the record (although service medical record do 
reflect that the veteran was in  a fight in June 1978).  It 
is also unclear whether the diagnosed degenerative joint 
disease is substantiated by x-ray.  Hence, this medical 
evidence is insufficient to decide the claim on the merits.  

On these facts, the Board finds that a more definitive 
medical evidence as to the nature of any current back 
disability, and a medical opinion-based on examination of 
the veteran and consideration of his documented medical 
history and assertions-as to  the relationship, if any, 
between current back disability and service, is needed to 
resolve the claim remaining on appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo VA 
orthopedic examination at the appropriate VA facility.  The 
veteran is hereby notified that failure to report to any such 
scheduled examination, without good cause, will result in a 
denial of the reopened claim for service connection.   See 38 
C.F.R. § 3.655(b) (2005).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to any scheduled examination(s), the 
RO should obtain and associate with the claims file (a) 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  In this case, the 
claims file includes VA treatment records from the VA Loma 
Linda Healthcare System up to April 2003.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records from the VA Loma Linda 
Healthcare System since April 2003, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2005) as regards requesting 
records from Federal facilities.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2004) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the VA Loma 
Linda Healthcare System all outstanding 
pertinent records of relevant evaluation 
and/or treatment of the veteran's low 
back, from April 2003 to the present. The 
RO must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.   

2.	The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claims for service connection for lumbar 
spine disability that is not currently of 
record.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide  the claim on 
appeal within the one-year period).

3.	If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by    following the 
current procedures set forth in 38 C.F.R.      
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought     are not 
obtained, the RO should notify him and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
a VA orthopedic examination, by a 
physician, at an appropriate VA medical 
facility.  The veteran's entire claims 
file, to include a complete copy of this 
REMAND, must be provided to the physician 
designated to examine the veteran, and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
necessary tests and studies should be 
accomplished (with all findings made 
available to the examining physician prior 
to the completion of his/her report), and 
all clinical findings should be reported 
in detail.  

The examiner should identify all current 
disability(ies) affecting the low back. 
With respect to each diagnosed 
disability, the physician should render 
an opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability is medically related to 
disease or injury incurred or aggravated 
during active military service-to 
specifically include an engine lifting 
incident (not documented in service) or a 
fight (documented in the veteran's 
service medical records).  In rendering 
the requested opinion, the examiner 
should specifically consider and address 
the September 2005 VA medical opinion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for lumbar spine 
disability, on the merits.  If the 
veteran fails to report to the scheduled 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b) as 
appropriate. Otherwise, the RO should 
adjudicate the claim in light of all 
pertinent evidence (to include all that 
added to the record since the RO's most 
recent April 2005 supplemental SOC 
(SSOC)) and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to any additional legal authority 
considered, along with clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


